                          Case 19-10872-KG           Doc 331       Filed 08/28/19        Page 1 of 2



                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF DELAWARE

         In re:                                                   Chapter 11

         FUSE, LLC, et al.,1                                      Case No. 19-10872 (KG)

                                  Debtors.                        Jointly Administered

                                                                  Objection Deadline: August 21, 2019 at 4:00 p.m. (ET)
                                                                  Hearing Date: September 4, 2019 at 11:00 a.m. (ET)

                          CERTIFICATE OF NO OBJECTION RE: DOCKET NO. 315

                  The undersigned hereby certifies that, as of the date hereof, he has received no answer,

         objection or other responsive pleading to the First and Final Application of Gibson, Dunn &

         Crutcher LLP as Counsel to the Official Committee of Unsecured Creditors for Allowance of

         Compensation and Reimbursement of Expenses Incurred for the First and Final Period from

         May 10, 2019 through and including July 1, 2019 [Docket No. 315] (the “Application”) filed on

         July 31, 2019. The undersigned further certifies that a review of the Court’s docket in these

         cases reflects no answer, objection or other responsive pleading to the Application. Pursuant to

         the Notice of Application, objections to the Application were to be filed and served no later than

         August 21, 2019 at 4:00 p.m. (ET).

                  A hearing to consider the relief requested in the Application is scheduled to be held on

         September 4, 2019 at 11:00 a.m. (ET) before the Honorable Kevin Gross in the United States

         Bankruptcy Court for the District of Delaware, 6th Floor, Courtroom No. 3, Wilmington,

         Delaware 19801.




         1
          The Debtors and the last four digits of their taxpayer identification numbers include: Fuse Media, Inc. (9721);
         Fuse Media, LLC (0560); Fuse, LLC (1888); JAAM Productions, LLC (5499); SCN Distribution, LLC (9656);
         Latino Events LLC (8204); Fuse Holdings LLC (5673) Fuse Finance, Inc. (8683); and FM Networks LLC (6500).
         The Debtors’ headquarters and service address is 700 North Central Avenue, Suite 600, Glendale, CA 91203.
01:25088874.1
                      Case 19-10872-KG    Doc 331     Filed 08/28/19    Page 2 of 2




         Dated: Wilmington, Delaware     YOUNG CONAWAY STARGATT & TAYLOR, LLP
                August 28, 2019
                                         /s/ Sean T. Greecher
                                         Sean M. Beach (No. 4070)
                                         Sean T. Greecher (No. 4484)
                                         Jordan E. Sazant (No. 6515)
                                         Rodney Square
                                         1000 North King Street
                                         Wilmington, Delaware 19801
                                         Tel: (302) 571-6600
                                         Fax: (302) 571-1253

                                         -and-

                                         GIBSON, DUNN & CRUTCHER LLP
                                         David M. Feldman, Esq. (admitted pro hac vice)
                                         Shireen A. Barday, Esq. (admitted pro hac vice)
                                         Matthew P. Porcelli, Esq. (admitted pro hac vice)
                                         John Conte, Esq. (admitted pro hac vice)
                                         Christina M. Brown, Esq. (admitted pro hac vice)
                                         200 Park Avenue
                                         New York, New York 10166
                                         Telephone: (212) 351-4000
                                         Facsimile: (212) 351-4035

                                         Counsel to the Official Committee of Unsecured Creditors




01:25088874.1
